Case 19-34054-sgj11 Doc 1759 Filed 01/15/21                    Entered 01/15/21 19:53:54           Page 1 of 4



Matthew A. Clemente (admitted pro hac vice)
Dennis M. Twomey (admitted pro hac vice)
Alyssa Russell (admitted pro hac vice)
Sidley Austin LLP
One South Dearborn Street
Chicago, Illinois 60603
Telephone: (312) 853-7000
Facsimile: (312) 853-7036

Penny P. Reid
Paige Holden Montgomery
Juliana L. Hoffman
Sidley Austin LLP
2021 McKinney Avenue
Suite 2000
Dallas, Texas 74201
Telephone: (214) 981-3300
Facsimile: (214) 981-3400



                         IN THE UNITED STATED BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                           )
    In re:                                                 )     Chapter 11
                                                           )
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1                   )     Case No. 19-34054-sgj11
              Debtor.                                      )
                                                           )
                                                           )
                                                                 Docket Ref. No. 1633
                                                           )


    CERTIFICATE OF NO OBJECTION REGARDING THE THIRTEENTH MONTHLY
         APPLICATION OF FTI CONSULTING, INC. FOR ALLOWANCE OF
     COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD
        FROM NOVEMBER 1, 2020 TO AND INCLUDING NOVEMBER 30, 2020
                          (NO ORDER REQUIRED)


             The undersigned hereby certifies that, as of the date hereof, no answer, objection, or other

    responsive pleading has been received to the Thirteenth Monthly Application for Compensation


1
     The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
     address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 19-34054-sgj11 Doc 1759 Filed 01/15/21             Entered 01/15/21 19:53:54         Page 2 of 4




  and Reimbursement of FTI Consulting, Inc. for Allowance of Compensation and Reimbursement

  of Expenses Incurred for the Period from November 1, 2020 to and Including November 30, 2020

  [Docket No. 1633] (the “Application”) filed on December 24, 2020. Objections to the Application

  were to be filed and served no later than January 14, 2021 at 5:00 p.m. prevailing Central Time.

         Accordingly, pursuant to the Order Establishing Procedures for Interim Compensation and

  Reimbursement of Expenses of Professionals [Docket No. 141] filed on December 4, 2019, FTI

  Consulting, Inc. is entitled to be paid (i) $201,148.56, which represents 80% of the fees

  ($251,435.70), and (ii) $408.64 which represents 100% of the expenses requested in the

  Application, for the period from November 1, 2020 through November 30, 2020, upon the filing

  of this Certification and without the need for entry of a Court order approving the Application.

                                [Remainder of Page Intentionally Left Blank]
Case 19-34054-sgj11 Doc 1759 Filed 01/15/21    Entered 01/15/21 19:53:54    Page 3 of 4




                                       SIDLEY AUSTIN LLP

                                       /s/ Juliana L. Hoffman
                                       Penny P. Reid
                                       Paige Holden Montgomery
                                       Juliana L. Hoffman
                                       2021 McKinney Avenue
                                       Suite 2000
                                       Dallas, Texas 74201
                                       Telephone: (214) 981-3300

                                       -and-

                                       Matthew A. Clemente (admitted pro hac vice)
                                       Dennis M. Twomey (admitted pro hac vice)
                                       Alyssa Russell (admitted pro hac vice)
                                       One South Dearborn Street
                                       Chicago, Illinois 60603
                                       Telephone: (312) 853-7000
                                       Facsimile: (312) 853-7036


                                       Counsel for the Official Committee
                                       of Unsecured Creditors
Case 19-34054-sgj11 Doc 1759 Filed 01/15/21               Entered 01/15/21 19:53:54     Page 4 of 4




                                     CERTIFICATE OF SERVICE


          I, Juliana L. Hoffman, hereby certify that on this 14th day of January, 2021, a true and

  correct copy of the foregoing Certificate of No Objection Regarding the Thirteenth Monthly

  Application for Compensation and Reimbursement of Expenses of FTI Consulting, Inc. For

  Allowance of Compensation and Reimbursement of Expenses for the Period from November 1,

  2020 through November 30, 2020, was sent via electronic mail via the Court’s ECF system to all

  parties authorized to receive electronic notice in this case.




                                                   /s/ Juliana L. Hoffman
                                                   Juliana L. Hoffman
                                                   SIDLEY AUSTIN LLP

                                                   Counsel for the Official Committee
                                                   of Unsecured Creditors
